Citation Nr: 0735266	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  06-39 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to improved disability pension benefits.




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office 
(RO)/Pension Maintenance Center, St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The veteran's countable income for improved disability 
pension purposes for calendar year 2005 was $24,225.

2.  The maximum applicable income limitation for a veteran 
with two dependents during calendar year 2005 was $15,661.

3.  The veteran's countable income for improved disability 
pension purposes exceeds the maximum applicable income 
limitation.


CONCLUSION OF LAW

The requirements for entitlement to improved disability 
pension benefits have not been met; as the veteran's 
countable income exceeds the maximum annual income 
limitation.  38 U.S.C.A. §§ 1503, 1506, 1521, 5312 (West. 
2002); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.260, 3.261, 3.262, 
3.271, 3.272, (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran originally sought entitlement to improved 
disability pension benefits in June 2004.  His claim was 
denied in July 2004.  The basis for the denial was that the 
veteran had excessive income.  The veteran had reported 
income of $21,648 for state disability payments for himself, 
and $24,000 in earnings for his spouse.  He was notified of 
the basis for the denial in July 2004.  

The veteran submitted a new claim for improved disability 
pension benefits in April 2005.  The veteran listed income of 
$1,353 for himself in 2005, ending as of March 2005, and no 
income for his spouse or son in 2005.  He did not report any 
unreimbursed medical expenses.

The veteran was granted entitlement to improved disability 
pension benefits by way of a rating decision dated in July 
2004 [sic] [2005].  The effective date to begin payments was 
established as of May 1, 2005.  The RO informed the veteran 
that his payments were based on the fact of no reported 
income for him, his spouse, or his dependent son.  The 
veteran was advised that he must advise the RO of any change 
in his or his dependents income.

The veteran reported the receipt of additional income in 
December 2005.  He notified the RO that he had received a 
check for $14,600.41 as a net payment of a settlement with 
his employer.  The gross payment was $24,225.  The payment 
was made to the veteran in October 2005.

The RO notified the veteran that the payment must be counted 
as income for a one-year period beginning November 1, 2005.  
Thus his income exceeded the maximum allowable pension rate, 
for a veteran and two dependents, of $15,043.  Accordingly, 
his improved disability pension benefits would be stopped as 
of November 1, 2005.  The notice was provided in August 2006.

The veteran submitted his notice of disagreement in August 
2006.  He noted that he had received the net settlement 
amount of $14,600.41 from his employer.  He said he was 
terminated from his employment in April 2004.  In his 
substantive appeal the veteran noted that he had received 
only the net amount and not the full $24,225.  He stated that 
the payment was not for money earned but for damages.  

The veteran testified at a Travel Board hearing in September 
2007.  The veteran related the same basic facts as noted 
previously.  He was terminated from work in April 2004.  He 
was granted entitlement to VA improved pension benefits, with 
payments beginning May 1, 2005.  He received a settlement 
check from his employer, in the amount of $14,601.41, in 
October 2005 and reported this to VA.  The gross amount of 
the payment was approximately $24,000.  The veteran's 
improved disability pension benefits were terminated as of 
November 1, 2005, because of excessive income caused by the 
settlement payment.

II.  Analysis

Pertinent regulations provide that improved pension benefits 
may be paid to a veteran.  38 C.F.R. §§ 3.3(a)(3) (2007).  
Basic entitlement exists if, among other things, the 
veteran's income is not in excess of the applicable maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 
(2007).  The maximum annual rate of improved pension benefits 
shall be the amount specified, and as increased from time to 
time, under 38 U.S.C.A. § 5312 (West 2002).  See 38 U.S.C.A. 
§ 1521(a) (West 2002); 38 C.F.R. § 3.23(a)(1) (2007).  
Effective December 1, 2004, the maximum applicable income 
limitation for a veteran with two dependents, and no 
entitlement to special monthly pension, was $15,043.  This 
rate is applicable for evaluating claims for benefits during 
calendar year 2004.  The rate was increased to $15,661, 
effective from December 1, 2005, and applicable during 
calendar year 2005.

In determining the annual income of a claimant, all payments 
of any kind or from any source (including salary, retirement 
or annuity payments, or similar income) shall be included 
except for listed exclusions.  See 38 U.S.C.A. § 1503(a) 
(West 2002); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 
3.271(a) (2007).  The veteran's settlement payment is not an 
excludable item.  

The veteran's pension was discontinued in November 2005.  The 
notice of the termination informed him that his countable 
income exceeded the MAPR.  Thus he did not qualify for 
improved disability pension benefits.

The veteran was informed that medical expenses may be used to 
reduce his income at the time of the termination of his 
pension benefits in August 2006.  He was encouraged to retain 
any receipts.  The veteran submitted a financial statement as 
part of his request for a waiver of an overpayment in October 
2006.  He did not list any medical expenses.  

As the veteran's countable income for VA purposes exceeds the 
maximum applicable income limitation established by Congress 
for calendar year 2005, $15,661, the Board finds no basis 
upon which to predicate a grant of the benefit sought in this 
case.

Since in this case there is no dispute as to the evidence 
(specifically the veteran's income being in excess of the 
MAPR), the veteran has failed to state a claim on which 
relief can be granted.  In such cases, where the law and not 
the facts are dispositive, the claim must be dismissed.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Finally, in deciding this case, the Board has considered the 
Veteran's Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000) for 
possible application.  The issue in this claim requires that 
the veteran demonstrate that he does not exceed the MAPR in 
order to establish entitlement to the benefits sought on 
appeal.  The veteran has submitted evidence of his countable 
income.  His income exceeds the MAPR.  Thus the case turns on 
a statutory interpretation.  As such, the United States Court 
of Appeals for Veterans Claims (Court), has held that the 
duties to assist and notify under the VCAA are not 
applicable.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001).   

ORDER

Improved disability pension benefits are denied due to 
excessive countable income.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


